Case 1:20-cv-04251-WFK-RML Document1 Filed 09/11/20 Page 1 of 1 PagelD #: 1

UNITED STATES DISTRICT COURT

 

 

EASTERN DISTRICT OF NEW YORK Docket #: 1:20-cv-4251
X
MARIA PEREZ-BARRIERA
Plaintiff
*against*
THE STOP & SHOP SUPERMARKET COMPANY
LLC
Defendant
X

NOTICE OF FILING OF PETITION FOR REMOVAL

PLEASE TAKE NOTICE that the defendant has on this date filed a Petition for
Removal in the office of the Clerk of the United States District Court for the Eastern District
of New York.

Dated: Mineola, New York
September 11, 2020

THE STOP & SHOP SUPERMARKET

COMPANY GO.__S2
ye’ CHAPMAN IV [JG7166]

TORINO & BERNSTEIN, P.C.
Attorney for Defendant

200 Old Country Road, Suite 220
Mineola, NY 11501

(516) 747-4301 Fax: (516) 747-5956

CERTIFICATION

 

This is to certify that a copy of the foregoing has been mailed, postage prepaid on this
September 11, 2020, to GARY P. KAUGET, P.C.9201 Fourth Avenue, Suite
200A,Brooklyn, New York 11209.

—Q_ _S2

JEROME C. CHAPMAN IV —

 
